Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated February 8, 2013 (including amendments thereto) with respect to the Common Stock of Verint Systems Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 8, 2013 CADIAN CAPITAL MANAGEMENT, LLC By: /s/ D. Justin Griffith Name: D. Justin Griffith Title: COO / Authorized Signatory CADIAN FUND LP By: Cadian GP, LLC, its General Partner By: /s/ D. Justin Griffith Name: D. Justin Griffith Title: COO / Authorized Signatory CADIAN MASTER FUND LP By: Cadian GP, LLC, its General Partner By: /s/ D. Justin Griffith Name: D. Justin Griffith Title: COO / Authorized Signatory CADIAN GP, LLC By: /s/ D. Justin Griffith Name: D. Justin Griffith Title: COO / Authorized Signatory /s/ Eric Bannasch Eric Bannasch
